Citation Nr: 0124444	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-22 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to recognition of L. as the veteran's current 
spouse for purposes of nonservice-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1965 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 determination by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which informed the veteran that L. 
could not be recognized as his spouse for purposes of his 
award of nonservice-connected disability pension benefits.  A 
notice of disagreement was received in July 2000, a statement 
of the case was issued in September 2000, and a substantive 
appeal was received in November 2000.

The Board notes that the April 2000 decision also denied the 
veteran's request to reopen claims of service connection for 
post-traumatic stress disorder (PTSD), hepatitis, and 
bilateral hearing loss.  A notice of disagreement was 
received in June 2000, and a statement of the case was issued 
in July 2000.  It appears that the RO may be continuing to 
develop these issues.  It is not clear whether the RO has 
determined that a substantive appeal has been received, and 
the case has not been certified to the Board by the RO.  This 
matter is hereby referred to the RO for review and any 
necessary action. 


FINDINGS OF FACT

1.  In connection with his claim for VA benefits, the veteran 
has furnished the names of individuals he has married with 
dates and places of the marriages as well as the dates and 
locations of divorces; he reported that is was currently 
married to L. who he had married in May 1994. 

2.  Of record is a copy of a marriage certificate showing a 
marriage between the veteran and L. in May 1994. 



CONCLUSION OF LAW

The criteria for recognition of L. as the veteran's current 
spouse for purposes of his award of nonservice-connected 
disability pension benefits have been met.  38 U.S.C.A. 
§§ 1521, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.1, 
3.204, 3.205 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations.  The issue on appeal has been addressed by the 
RO in the statement of the case.  In this document, the 
veteran has been furnished notice of the applicable laws and 
regulations regarding the recognition of his spouse as a 
dependent for his award of nonservice-connected disability 
pension benefits.

With regard to the assistance requirements of the new law, 
the Board observes that no additional pertinent evidence has 
been identified.  Accordingly, no evidentiary development is 
required.

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000 and implementing regulations, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  

The veteran was award VA nonservice-connected disability 
benefits by rating decision in April 2000.  Applicable law 
provides for different rates of payment of pension depending 
on whether a veteran is married or has other dependents.  See 
generally 38 U.S.C.A. § 1521.  In the present case, the 
veteran is being paid benefits as a single individual based 
on the RO's determination that the requirements for 
recognizing L. (the individual the veteran has reported as 
his current wife) have not been met.  The veteran has 
appealed, and this issue is now before the Board.  

The term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j).  Marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
rights to benefits accrued.  38 C.F.R. § 3.1(j).

Except as provided, the VA will accept for the purpose of 
determining entitlement to benefits under all laws 
administered by the VA, the written statement of the claimant 
as proof of marriage, dissolution of a marriage, birth of a 
child, or death of a dependent provided that the statement 
contains the date, month and year and place of the event and 
the full name and relationship of the other person to the 
claimant.  38 C.F.R. § 3.204(a)(1).  The VA shall require 
additional evidence indicated in 38 C.F.R. §§ 3.205-3.211 
where: The claimant does not reside within the State, the 
claimant's statement on its face raises a question of its 
validity; the claimant's statement conflicts with other 
evidence of record; or there is a reasonable indication of 
fraud or misrepresentation.  38 C.F.R. § 3.204(a)(2).

Marriage may be established by one of several types of 
evidence, including any secondary evidence which reasonably 
supports a belief by the VA that a valid marriage actually 
occurred.  In the absence of conflicting information, proof 
of marriage which meets such requirements together with the 
claimant's certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage may be 
accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by the record 
evidence, would warrant acceptance of the marriage as valid.  
Where necessary to a determination because of conflicting 
information or a protest by another party, proof of 
termination of a prior marriage will be shown by proof of 
death, or a certified copy of a certified abstract of the 
final decree of divorce.  38 C.F.R. § 3.205.

In a VA Form 21-686c, Declaration of Status of Dependents, 
received in November 1996, the veteran reported that he had 
been married to L. since May 1994.  He listed eleven other 
women whom he had married and divorced between August 1967 to 
April 1992.  He also provided copies of marriage licenses and 
divorce certificates for ten of these marriages.  He 
indicated that he was married to N. A. from February to March 
1972, but that he was unable to provide proof of this 
marriage because the State of California had been unable to 
locate the marriage certificate or divorce decree.  Instead, 
he provided a copy of a July 1996 letter, wherein the 
Kootenai County Veterans Service Office requested the State 
of California, Vital Statistics Department, to provide a copy 
of the marriage license and divorce certificate for the 
veteran's marriage to N. A.

Of record is a signed, sworn affidavit wherein the veteran 
reported that he signed divorce papers for N. A. during his 
stay in a mental hospital.  He also reported that he later 
received a phone call from her wherein she told him that they 
had received a divorce through a State of California divorce 
court.  He indicated that he had not seen or spoken to N. A. 
since he left California.  He stated that he would not be 
able to furnish documentary proof of his marriage to or 
divorce from N. A.

The veteran also submitted signed, sworn affidavits from his 
brother and parents.  The veteran's brother reported that the 
veteran and N. A. stayed with him after their return from 
Tijuana, Mexico in the third week of December 1971.  The 
veteran's parents reported the following: that the veteran 
married N. A. in Tijuana, Mexico and then moved to Ventura, 
California; the couple then experienced serious marital 
problems and the veteran moved home to Spokane, Washington 
after about two or three weeks; the veteran was then admitted 
to a mental hospital for evaluation where he signed divorce 
documents received from N. A.; N. A. later called the veteran 
at his parent's home and told them to tell him that she did 
not have to petition for a divorce because she had secured an 
annulment in the State of California.

In a June 2000 letter, the RO again advised the veteran that 
it needed a copy of the decree which ended his marriage to N. 
A. before it could recognize his current spouse for VA 
benefits purposes.

In this case, the problem is that the veteran has been unable 
to prove that his current marriage is valid because he has 
not been able to provide documentary evidence showing that he 
and N. A. are divorced.  Consequently, the RO has refused to 
recognize the veteran's current spouse as a dependent for his 
award of nonservice-connected disability pension benefits.

The Board finds that the evidence submitted by the veteran 
meets the criteria for recognition of L. as his current 
spouse for purposes of his award of nonservice-connected 
disability pension benefits.  In his Declaration of Status of 
Dependents, the veteran outlined his marital history, 
including the date and names of the persons to whom he was 
married, and the dates and termination of each marriage.  He 
also explained why he had been unable to obtain documentary 
evidence showing that he was divorced from N. A.  He has also 
provided a signed, sworn affidavit wherein he reiterated the 
fact that he was divorced from N. A. and explained the 
difficulty of providing documentary evidence showing such.  
The veteran's contentions are corroborated by the affidavits 
from his brother and parents and by the copies of marriage 
licenses and divorce certificates showing that he was married 
and divorced from nine more women subsequent to his marriage 
to N. A.  

The Board also notes that while it appears that documentation 
of a divorce from N.A. has not been provided, neither has 
documentation of any marriage to N.A.  It would appear to be 
inconsistent to, on the one hand, accept the veteran's report 
of marriage to N.A. which is without documentation, but yet 
on the other hand, refuse to accept his report of divorce 
from N.A. because of a lack of documentation.   

At any rate, the Board finds that the veteran's Declaration 
of Status of Dependents and affidavit do not on their face 
raise a question of validity, conflict with other evidence of 
record, or raise any possibility of fraud or 
misrepresentation.  Thus, further documentary evidence is not 
required and these documents are adequate to show that he is 
divorced from N. A.  Therefore, the evidence submitted by the 
veteran meets the criteria for recognition of L. as his 
current spouse for nonservice-connected disability pension 
benefits purposes.    


ORDER

Entitlement to recognition of L. as the veteran's current 
spouse for nonservice-connected disability pension benefit 
purposes is warranted.  To this extent, the appeal is 
granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



